Citation Nr: 1339414	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-48 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability claimed as post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an initial compensable evaluation for a left shoulder disability prior to July 28, 2010; an evaluation in excess of 10 percent from July 28, 2010 to April 29, 2012; and an evaluation in excess of 20 percent from April 30, 2012.  


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Huntington, West Virginia, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of this hearing is in the claims folder.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A May 2012 letter from the Veteran's senator includes an October 2011 authorization form from the Veteran.  On this form, the Veteran states that he is in receipt of disability benefits from the Social Security Administration (SSA).  A review of the claims folder reveals that these records have never been obtained and that a request has ever been made to obtain them.  In addition, neither the Statement of the Case nor the Supplemental Statement of the Case mentions any attempt to obtain the SSA records.  

The VA has an obligation to attempt to obtain records in the custody of a Federal department or agency.  This includes records from SSA.  38 C.F.R. § 3.159(c)(2).  Although there is an exception to this rule if the records are not relevant to the claim, there is nothing in the claims folder to guarantee that the SSA records would exclude one or more of the disabilities addressed on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

	(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


